Per Curiam.

There is no express covenant in the lease under which the tenant went into possession, which required landlord to make repairs. As a statutory tenant, landlord’s rights and obligations are those fixed by the lease. Failure of the landlord to comply with the regulations of the Office of Price Administration with respect to painting might justify an application for a reduction in rent, but would not support an action ex contractu for painting done by the tenant.
The final order should be modified to the extent of dismissing the counterclaim and increasing the amount granted in favor of landlord to the sum of $200, with interest and costs, and as modified affirmed, with $25 costs to appellant.
Church and Hecht, JJ., concur; Hofstadter, J., dissents.
Ordered accordingly.